DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 10/18/2022 are acknowledged. Claims 1-11 are canceled, claims 12-25 are amended or newly added, and claims 12 and 18-22 are withdrawn.
Note to applicant: Claims 1-11 are not listed on the most recent amended claim set yet were previously canceled in the amendment filed on 05/01/2020. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
Election/Restrictions
Applicant's election with traverse of the invention of Group II (claims 13-17 and 23-25) in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for search because the inventions of Group I and II have many shared concepts and the invention of Group II depends from Group I and without the treatment agent the method would be nonfunctional.  This is not found persuasive because as previously provided in the restriction the inventions are related as a product and process of use where the product could be used separately as ultrasound contrast agents rather than in specific treatments, or could be used for alternative treatments, in vitro, etc. Given this these arguments are not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022.

Priority
	This application, filed 04/17/2020 is a divisional application of US patent application 15/914,293 filed 03/07/2018 that is a continuation in part of US application 14/873,208 filed 10/02/2015 that claims priority from a provisional US patent applications 62/147,267; 62/075,496; and 62/058,793 filed on 04/14/2015, 11/05/2014, and 10/02/2014 respectively. Priority for the current claims for treating NMIBC is found in the parent case 15/914,293 filed 03/07/2018 but not prior to this date. The instant claims therefore appear to have a priority date of 03/07/2018.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-17 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13-17 and 23-25 refer to the terms NMIBC or MMC without first setting forth what these acronyms refer to and such acronyms appear to have other potential meanings in the art making the metes and bounds of the claims unclear. Appropriate clarification and/or correction is required.

Claims 13, 16-17, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing ultrasound to the nanobubble agents in order to steer the nanobubbles and increase their efficacy.
Claims 13, 16-17, and 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: providing drugs in the nanobubbles to allow for any synergism to occur. 
Claims 14-15 refer to “the synthesized ONBs with drug encapsulation” “the bladder tumor” or “the dose of the therapeutic drug MMC” when referring to claims 13 and 14 respectively, however claim 13 requires no drugs or bladder tumor and claim 14 does not specify MMC, there is insufficient antecedent basis for these claims. Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 13, 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Irudayaraj, J. et al., U.S. Patent Application 2016/0166716 in view of Cavalli, R., et al., (Int. J. Pharmaceutics, 2009, provided in the parent case) and Chang, L., et al., (Int. J. Nanomedicine, 2015).
Irudayaraj teaches methods of using nanobubbles comprising a continuous outer shell made of sodium carboxymethyl cellulose with a hollow core of oxygen and a further drug or fluorophore. (See claims 1-11.) Irudayaraj teaches forming the nanobubbles with 0.1% sodium carboxymethyl cellulose and 1% aluminum chloride crosslinker, compare the particles of instant claims 1. (See example 1.) Irudayaraj teaches the bubbles improve backscatter and optical scattering. (See paragraphs 0087-0088.) Irudayaraj teaches that drugs can be contained within the nanobubbles to release as specific sites such as in tumors. (See paragraphs 0062, and 0071-0072.) Irudayaraj teaches that the nanobubbles can be used to carry drugs to sites such as the bladder. (See paragraph 0070.)
	Irudayaraj does not teach using a size of 400-800 nm for such oxygen nanobubbles nor that the reduce hypoxia in cancers.
	Cavalli teaches methods of delivering oxygen nanobubbles to cells having sizes of about 500 nm and using the nanobubbles with ultrasound for killing the cells and as potential therapy for unwanted cells, compare instant claims 13. (See abstract, page 162, paragraphs 3-4, and figures 4-5 and 7.) Cavalli teaches that cancers and tumors lack oxygen and limit therapy thus providing such oxygen bubbles to patients may be used for cancer therapy, compare instant claims 14 and 17. (See page 160, paragraph 2.) 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide for the oxygen nanobubbles of Irudayara at art recognized sizes such as 500 nm that are capable of reducing hypoxia in cells and improving cancer treatments such as taught by Cavalli. This is merely the use of an art recognized size of oxygen nanobubbles used to treat hypoxic cancers known to be useful for such treatments at the time of the invention. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that all of the art is directed towards using oxygen nanobubbles to treat cancer tumors. 
	Irudayaraj and Cavalli do not specifically teach using such particles to treat nonmuscle-invasive urinary bladder cancer. 
	Chang teaches using anti-cancer drug loaded nanodroplets that are activated by ultrasound to deliver the drugs to specific sites in the bladder to treat tumors. (See title and abstract.) Chang teaches using such intravesicle chemotherapy to treat nonmuscle-invasive urinary bladder cancer. (See page 3040, figure 6 and paragraph 2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the drug delivery oxygen nanobubbles of Irudayara and Cavalli meant to deliver drugs to bladder tissues and treat cancers to treat the nonmuscle-invasive urinary bladder cancer taught by Chang in order to treat such cancers. One of ordinary skill in the art would have been motivated to make this combination given the teaching of Chang that such cancers are conventionally treated with intravesically administered drug that could be improved by ultrasound triggered delivery. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as Chang suggests the use of ultrasound mediated nanoparticle delivery to treat these specific cancers and both Irudayaraj and Cavalli provide just such ultrasound treatments.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Irudayaraj, J. et al., U.S. Patent Application 2016/0166716 in view of Cavalli, R., et al., (Int. J. Pharmaceutics, 2009, provided in the parent case) and Chang, L., et al., (Int. J. Nanomedicine, 2015) as applied to claims 13, 17, 23, and 25 above, and further in view of Porten, S.P., et al., (Indian J. Urology, 2015).
Irudayaraj, Cavalli, and Chang teach methods of using oxygen nanobubbles, drugs, and ultrasound to treat nonmuscle-invasive urinary bladder cancer. 
	Irudayaraj, Cavalli, and Chang do not teach using the mitomycin C to treat such cancers.
	Porten teaches methods of treating nonmuscle-invasive urinary bladder cancer using mitomycin C. (See title and abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the drug delivery oxygen nanobubbles of Irudayaraj, Cavalli, and Chang to further deliver an anticancer agent used to treat nonmuscle-invasive urinary bladder cancer in treatments of such cancers. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to treat the nonmuscle-invasive urinary bladder cancers with a drug known to be effective in its treatment. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus the combination of two known therapies for this form of cancer would naturally flow from the art of Irudayaraj, Cavalli, and Chang  and Porten. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that Irudayaraj, Cavalli, and Chang already teach treating this same cancer with anti-cancer drugs delivered by nanobubbles and Porten provides another specific drug known to treat such cancers. 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618